Citation Nr: 1640639	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case comes to the Board from the St. Louis, Missouri, RO.


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service.

2.  Diabetes mellitus, type II, did not manifest in active service, did not manifest to a compensable degree within one year of separation from service, and is not related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a February 2013 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, and VA treatment records have been associated with the record.  Additionally, the RO attempted to verify the Veteran's account of having been exposed to herbicides while stationed at Takhi Airforce Base, Thailand in 1965.  However, a VA Memorandum shows that the Veteran's alleged exposure to herbicides while serving in Thailand, or service in Thailand, could not be verified. 

The Board finds that a VA examination is not necessary in order to address the Veteran's claimed disability, to include it being due to alleged exposure to Agent Orange or herbicide agents in service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81   (2006).

In-service exposure to an herbicide agent has not been confirmed, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus in service.  Moreover, there is no credible lay or medical evidence which relates the claimed disability to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2015). 

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (2015) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the Veteran's claimed disability is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran has not otherwise identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2015).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, to include type II Diabetes Mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a Veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

Analysis

In the present case, the Veteran asserts, and VA concedes, that the Veteran has a current diagnosis of diabetes mellitus, type II (DM).  The Veteran contends that his DM is related to herbicide exposure during active duty.  The Veteran stated that he worked as an aircraft mechanic, which is confirmed by his service personnel records (SPRs).  He also asserted that he was sent to Takhli Base in Thailand in 1965 as part of a special temporary detail for 29 days. 

The Veteran's service treatment records (STRs) do not show a diagnosis of diabetes mellitus, type II. The Veteran, however, does not claim that he got diabetes while in active service.  Instead, he asserts that he now has DM as a result of being exposed to herbicide while he served in Thailand. 

To that end, the Veteran's SPRs show that he served as an aircraft mechanic with service in Okinawa, Japan, from October 17, 1965 to March 25, 1967.  From April 1967 to his discharge, the Veteran served at a base in Arkansas.  No evidence of record speaks to the Veteran being sent to Thailand for any period of time.  This includes review of personnel records rating the Veteran as an outstanding soldier, but do not show service in Thailand.

In September 2013, VA issued a Memorandum with regard to the Veteran's claimed herbicide exposure.  The Memorandum relates that, after an extensive search of documents from multiple sources, VA determined that it was unable to corroborate Agent Orange exposure.  The Memorandum further shows that all efforts were made to obtain information necessary to corroborate exposure to Agent Orange, multiple inquires show that there were no records of exposure to herbicides, and it could not be verified whether he was exposed to herbicides or that his duties placed him in Thailand, at the Takhi Airforce Base, at any time during his active service.

In addition to his written statements, the Veteran has submitted a photograph of himself, which he identified as being taken at Takhi Airforce Base, Thailand, during Operation King Cobra in 1965.

The Board acknowledges the Veteran's assertions that he was sent to Takhi Airforce Base, Thailand, for temporary duty.  However, the service department evidence does not support his assertions.  In the absence of any corroboration of the Veteran's statements that he was in Thailand, the Board finds that presumption of exposure to Agent Orange in Thailand is not established.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Additionally, the evidence does not support a finding of herbicide exposure on a direct basis either.

Further, it is noted that even assuming that the picture submitted does show the Veteran in Thailand, it is noted that he was a mechanic and the record does not contain allegation or evidence that he patrolled the perimeter of the base, such as would establish entitlement to the presumption.

Although service connection as related to herbicide exposure is not established because of the absence of a finding of herbicide exposure in service, the claim must also be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

As mentioned, STRs do not identify any in-service injury to or disease of the endocrine system.  The Veteran has not otherwise identified symptoms related to his claimed disability in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.  In fact, the Veteran does not contend that diabetes mellitus was manifest in service or shortly after service.  The Veteran contends, instead, that his disability is due to Agent Orange or herbicide exposure in service.  As the Board has already discussed above, Agent Orange exposure in Thailand has not been verified in this case.  Thus, there is no evidence of in-service incurrence of this condition.

Notably, there is no indication of any the claimed disability until the Veteran was diagnosed with diabetes mellitus until 2011, many years post-service.  Accordingly, the Board finds that diabetes mellitus was not chronic in service or continuous after service separation.  Because diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation, the Board finds that service connection based on a chronic disease on a presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II, secondary to herbicide exposure.  There is no doubt to resolve.  Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


